SCHOONOVER, Judge.
The appellant, Jeffrey Short, was convicted of two counts of aggravated battery, burglary of a conveyance, and grand theft.
The appellant has raised several arguments on appeal, but we only find merit in his contention that the trial court erred in adjudicating him guilty and sentencing him on both counts of aggravated battery.
When pronouncing sentence, the court properly sentenced the appellant on only one of the two aggravated battery counts. However, the written judgment and sentence reflects a sentence of ten years imprisonment on each of the aggravated battery charges, five years for burglary of a conveyance, and five years for grand theft. All four sentences are to be served concurrently.
Even though the jury found the appellant guilty of two counts of aggravated battery, one under section 784.045(l)(a) and the other under section 784.045(l)(b), Florida Statutes (1979), the appellant only committed one battery, and accordingly, the court should have adjudicated and sentenced him on only one count. Llanos v. State, 401 So.2d 848 (Fla. 5th DCA 1981).
Since the trial court in pronouncing sentence did not announce which count he was sentencing the defendant under, we remand to the trial court with directions to set aside the adjudication and sentence on one of the counts of aggravated battery.
We affirm the trial court in all other respects.
BOARDMAN, A.C.J., and GRIMES, J., concur.